Title: To Alexander Hamilton from Elihu Chauncey Goodrich, 12 June 1797
From: Goodrich, Elihu Chauncey
To: Hamilton, Alexander


Claverack [New York] June 12, 1797. “Scarcity of Money (at this time) is such that I cannot without a very material Injury to my property and Credit raise the amount which you as attorney for Mr. James Bryson have received against Me as Endorser of a Note.… However previous to the first day of November next it will undoubtedly be in my power without much inconvenience to make the full payment—request you therefore to delay issuing any Execution untill the said 1st day of November.…”
